                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    IN RE: TAXOTERE (DOCETAXEL)                              )       MDL No. 16-2740
    PRODUCTS LIABILITY LITIGATION                            )
                                                             )       SECTION: “H” (5)
    This document relates to:                                )
    Kelly Gahan                                              )
    Case No.:2:16-cv-15283
                                        ORDER AND REASONS
            Before the Court is Plaintiff Kelly Gahan’s Motion for Reconsideration of
    Court’s Order Granting in Part Sanofi’s Motion for Rule 37 Sanctions (Doc. 4201). For
    the following reasons, the Motion is DENIED.


                                              BACKGROUND
            For a discussion of the facts relevant to this dispute, see the Court’s Order and
    Reasons dated August 22, 2018 (Doc. 3917).


                                           LEGAL STANDARD
            A Motion for Reconsideration of an interlocutory order is governed by Federal
    Rule of Civil Procedure 54(b). 1 “Under Rule 54(b), ‘the trial court is free to reconsider




1   Although Plaintiff seeks review of this Court’s Order and Reasons under Rule 59(e), the Fifth Circuit
    recently explained that Rule 54(b) provides the proper standard for review of an order that does not
    dispose of all claims against all parties. See McClendon v. United States, 892 F.3d 775, 781 (5th Cir.
    2018) (noting that a grant of summary judgment that left remaining a counterclaim was
    “interlocutory” such that Rule 54(b) provided the proper standard for analyzing a motion to reconsider
    the previous grant of summary judgment). Because the Court’s August 22, 2018 Order and Reasons
    is an interlocutory order, Rule 54(b) provides the proper standard to review Plaintiff’s Motion for
    Reconsideration. See FED. R. CIV. P. 54(b) (noting that a district court may revise at any time prior to
    final judgment “any order . . . that adjudicates fewer than all the claims or the rights and liabilities of
    fewer than all the parties”); McClendon, 892 F.3d at 781–82; Austin v. Kroger Texas, L.P., 864 F.3d
    326, 336 (5th Cir. 2017). See also Int’l Corrugated & Packing Supplies, Inc. v. Lear Corp., 694 F. App’x
    364, 366 (5th Cir. 2017) (holding that a district court abused its discretion in applying the Rule 59(e)
    standard when reviewing an interlocutory order pursuant to Rule 54(b)).

                                                        1
    and reverse its decision for any reason it deems sufficient, even in the absence of new
    evidence or an intervening change in or clarification of the substantive law.’” 2


                                        LAW & ANALYSIS
           The goal of the multidistrict litigation process is to “promote the just and
    efficient conduct” of “civil actions involving one or more common questions of fact”
    that are pending in different districts. 3 If realized, hundreds or thousands of cases
    “will proceed toward resolution on the merits with less burden and expense overall
    than were each litigated through pretrial individually.” 4 In an MDL,

           [c]lose judicial oversight and a clear, specific, and reasonable
           management program, developed with the participation of counsel, will
           reduce the potential for sanctionable conduct because the parties will
           know what the judge expects of them. . . . Although sanctions should not
           generally be a management tool, a willingness to resort to sanctions, sua
           sponte if necessary, may ensure compliance with the management
           program. 5

    Because multidistrict litigation is a “special breed of complex litigation where the
    whole is bigger than the sum of its parts,” the district court “needs to have broad
    discretion to administer the proceeding as a whole, which necessarily includes
    keeping the parts in line.” 6
           Plaintiff Gahan has not identified any manifest error of law or fact or any
    newly discovered evidence. Gahan first asserts that the Court’s order is based on a
    mistake of fact because the Court found that Gahan did not produce all of the
    photographs she sent to Dr. David Weinstein. At the same time, however, Gahan
    admits that her production was less than complete—she states that her production
    included “every photograph in Dr. Weinstein’s production set except one.” 7



2  Austin, 864 F.3d at 336 (quoting Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185
   (5th Cir. 1990)).
3 28 U.S.C. § 1407(a).
4 In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F. 3d 1217, 1229 (9th Cir. 2006).
5 Id. at 1232 (quoting MANUAL FOR COMPLEX LITIGATION § 10.151 at 15).
6 Id. at 1232.
7 Doc. 4201-2 at 5 (emphasis added).


                                                   2
           Even if Gahan had produced every photograph she sent to Dr. Weinstein, the
    Court’s sanctions order would remain sound. As the Court wrote in its Order and
    Reasons imposing sanctions, Rule 37(b)(2)(A) authorizes a district court to impose
    just sanctions on a party who refuses to obey a valid discovery order. 8 The rule
    provides that a district court may impose severe sanctions such as dismissing the
    entire action or treating the failure to obey as contempt of court. 9 Rule 37(b)(2)(C)
    provides that “[i]nstead of or in addition to the orders above, the court must order the
    disobedient party, the attorney advising that party, or both to pay the reasonable
    expenses, including attorney’s fees, caused by the failure . . . .” 10
           In its Order and Reasons, the Court made the specific factual finding that
    Gahan repeatedly omitted information from her Plaintiff Fact Sheet. 11 In doing so,
    she violated multiple court orders, including Pretrial Order No. 18, which facilitates
    discovery in this case. 12 Not only that, the Pretrial Orders in this case are part of the
    “clear, specific, and reasonable management program” for this MDL, and the program
    has been “developed with the participation of counsel.” 13 This makes Gahan’s conduct
    even more inexcusable. Plaintiff Gahan knows what is expected of her in this MDL,
    and yet she willfully failed to comply—and is continuing to do so.
           In Phenylpropanolamine (PPA) Products Liability Litigation, the Ninth Circuit
    upheld a district court’s decision to dismiss cases in which plaintiffs delayed in
    completing their Plaintiff Facts Sheets. 14 The court wrote:



8 FED. R. CIV. P. 37(b)(2)(A).
9 Id.
10 Id.
11 Rec. Doc. 3917 at 8.
12 Exhibit A of PTO No. 18 is the original Plaintiff Fact Sheet, which provides as follows:



        This Fact Sheet must be completed by each plaintiff who has filed a lawsuit related to
          the use of Taxotere by the plaintiff or a plaintiff’s decedent. . . . In completing this Fact
          Sheet, you are under oath and must provide information that is true and correct to the
          best of your knowledge.

This language has remained in the Plaintiff Fact Sheet through rounds of revisions. See Doc. 688
   (Pretrial Order No. 55) adopting revised Plaintiff Fact Sheet (Doc. 673-2).
13 PPA Prods. Liab. Litig., 460 F. 3d at 1232.
14 Id. at 1233–35.


                                                        3
            The district court found that the unreasonable delay in completing Fact
            Sheets prejudiced the defendants’ ability to proceed with the cases
            effectively. It explained that the purpose of the Plaintiff’s Fact Sheet
            was to give each defendant the specific information necessary to defend
            the case against it, and that without this device, a defendant was unable
            to mount its defense because it had no information about the plaintiff or
            the plaintiff’s injuries outside the allegations of the complaint. We defer
            to this assessment. The court also found that [the plaintiffs’] inability or
            unwillingness to furnish the information requested in a timely fashion
            was not excusable. Deference is due to this finding as well. Failure to
            produce information without a good reason increases the risk of
            prejudice from unavailability of witnesses and loss of records. 15

     The plaintiffs argued that their noncompliance was not the result of willfulness or
     bad faith, but the Ninth Circuit concluded that, because their conduct was not outside
     of their control, dismissal was an available sanction under Rule 37. 16 The court
     further noted that “[s]ound management of the court’s docket also counsels in favor
     of sanctions as a deterrent to others, particularly in the context of an MDL proceeding
     where there are thousands of plaintiffs and tag-along cases are continually being
     added.” 17
            This Court is trying to manage this MDL as efficiently and justly as possible.
     In its original Order and Reasons, this Court concluded that, in light of Gahan’s
     evasive conduct, which constitutes bad faith, sanctions were necessary to serve as a
     deterrent to other litigants in this MDL. The Court stands by its conclusion.
            In her Motion for Reconsideration, Gahan further asserts that this Court made
     a mistake of fact in finding that Gahan provided no explanation for why she
     instructed the VA not to release her records. Gahan questions whether the Court
     reviewed her “supplemental brief” on this subject. The Court reviewed the brief and
     indeed found that Gahan provided no explanation—certainly not a satisfactory one.
            The letter from the VA to Sanofi makes clear that Gahan had instructed the
     VA not to release her records; yet in her supplemental brief, Gahan denies that she
     gave any such instruction. The VA letter reads, “Dr. Gahan informed our office to not

15 Id. at 1234.
16 Id. at 1233.
17 Id. at 1234.


                                                 4
     release her employment or medical records to Veritext and that she would provide
     her employment information directly to Veritext.” 18 The letter even provided
     instructions in the event that Gahan’s “desire to release her employment information
     has changed.” 19 Despite how clear it is that Gahan’s interference influenced the VA’s
     decision, Plaintiff notes that “it is unclear how Dr. Gahan’s consent or non-consent
     would be relevant with respect to a FOIA request for her employment records.” 20
     Nonetheless, Gahan asserts that she “did not direct the VA to not send her
     employment file, because it was never her understanding she could do so.” 21 She
     asserts that “[i]f her indication to the VA that she would personally obtain her full
     file led the VA to believe she did not consent to the release of any part of her file, that
     was simply an unfortunate but understandable miscommunication.” 22
            Plaintiff expects the Court to believe (1) that she did not instruct the VA to
     withhold her records and (2) that she was going to go the extra mile and obtain the
     full file herself. Tellingly, however, Gahan did not produce her employment records
     until Sanofi filed its supplemental brief and drew the Court’s attention to Gahan’s
     conduct. Frankly, Gahan’s explanation is implausible. Her instruction to the VA fits
     into a larger picture of Gahan’s evasive conduct. Accordingly, in the interests of a
     clear record, the Court specifically finds that Gahan instructed the VA to withhold
     her records from Sanofi. This supports the Court’s general finding that Gahan is not
     complying with the discovery process in this case. Because this is an MDL and Gahan
     knows what is expected of her, sanctions were especially appropriate to stop Gahan—
     and to deter any other plaintiff—from interfering with discovery.
            In another argument, Gahan asserts that Rule 37(a) does not allow the Court
     to award expenses to Sanofi. Rule 37(a) provides that, if the requested discovery is
     provided after the filing of a motion to compel, the court must require the party whose
     conduct necessitated the motion to pay the movant’s reasonable expenses incurred in


18 Doc. 3505-4.
19 Id.
20 Doc. 3519 at 3 n.3.
21 Id. at 4.
22 Id.


                                                 5
     making the motion, including attorney’s fees. 23 However, under the rule, a court must
     not order this payment if (1) the movant filed the motion before attempting in good
     faith to obtain the disclosure or discovery without court action; (2) the opposing
     party’s nondisclosure, response, or objection was substantially justified; or (3) other
     circumstances make an award of expenses unjust. 24
           While this Court awarded Sanofi expenses under Rule 37(b), Gahan asserts
     that such an award normally requires a finding that the disobedient party failed to
     obey an order under Rule 37(a). While this may normally be so, this Court concludes
     that a violation of PTO 18 is sufficient to support Rule 37 sanctions in this MDL. The
     purpose of Rule 37 is to “provide[ ] generally for sanctions against parties or persons
     unjustifiably resisting discovery.” 25 Gahan is unjustifiably resisting discovery—
     indeed, she is willfully interfering with it. To more efficiently enforce Rule 37 and
     ensure that all plaintiffs in this litigation understand their discovery obligations, this
     Court will uphold its sanctions order.
           Lastly, Gahan argues that Rule 37(a)(1) requires a good faith conferral to
     resolve a discovery dispute without court action. As previously noted, an MDL court
     has broad discretion, and an MDL court may impose sanctions for the purpose of
     deterring other plaintiffs. The Court is not condoning the failure to confer that may
     have happened here, but the Court is making clear that the plaintiffs in this litigation
     are expected to comply with their discovery obligations.


                                          CONCLUSION
           For the foregoing reasons, Plaintiff Kelly Gahan’s Motion for Reconsideration
     of Court’s Order Granting in Part Sanofi’s Motion for Rule 37 Sanctions (Doc. 4201)
     is DENIED;



23 FED. R. CIV. P. 37(a)(5)(A).
24 FED. R. CIV. P. 37(a)(5)(A)(i)–(iii).
25 ABC Advertising Agency, Inc. v. Blount, Civil Action No. 5:06-CV-166-C ECF, 2007 WL 9718482, at *2

   (N.D. Tex. Mar. 20, 2007) (quoting 8A Charles Alan Wright, Arthur R. Miller & Richard L. Marcus,
   Federal Practice and Procedure: Civil § 2960 (2d ed. 1994) (quoting Advisory Committee Note to 1970
   amendments of Rule 37, 48 F.R.D. at 538)).

                                                   6
      IT IS FURTHER ORDERED that Plaintiff’s Motion Seeking Extension of
Time to Submit Written Discovery Responses (Doc. 4707) is DENIED, as Plaintiff
has not raised any valid reason for an extension of time to comply with her discovery
obligations;
      IT IS FURTHER ORDERED that Plaintiff Gahan amend her Plaintiff Fact
Sheet and comply with this Court’s August 22, 2018 Order and Reasons no later than
January 15, 2019. Should Plaintiff Gahan fail to do so, her case will be dismissed.




      New Orleans, Louisiana, this 20th day of December, 2018.




                                       ____________________________________
                                       JANE TRICHE MILAZZO
                                       UNITED STATES DISTRICT JUDGE




                                          7
